NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2020, 10/31/2019, and 06/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-14, 16, and 19-23 are allowed.

Regarding claim 1 and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest an elongate body having a first end, a second end opposite the first end, and a longitudinal axis extending through the first and second ends; a plurality of extension poles slidably received in the elongate body and being coaxial with the elongate body, the plurality of extension poles being movable out of the first end of the elongate body between an extended position and a retracted position; a light head pivotably coupled to an end of one of the plurality of extension poles; a head assembly housing fixed to the first end of the elongate body, the head assembly housing including an opening to receive the light head when the plurality of extension poles is in the retracted position, the head assembly housing also includes a stationary handle to facilitate carrying the portable light, the stationary handle defining a grip axis that is perpendicular to and offset from 
The closet prior art, DEIGHTON (US 2012/0261530), does not include the combination of all the claimed limitations above, specifically a plurality of legs pivotably coupled to the collar, the plurality of legs collapsed against the elongate body when the movable handle and the collar are in the first position and expanded apart from the elongate body when the movable handle and the collar are in the second position, each leg includes a first end hingedly coupled to the collar and a second end opposite the first end, the second end of each leg is pivoted away from the elongate body when the collar and the movable handle are moved to the second combination of the details of the leg link and the relationship between the elongate body, the movable handle, the collar, the legs, and the leg links as claimed.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 21 and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest an elongate body having a first end, a second end opposite the first end, and a longitudinal axis extending through the first and second ends; a plurality of extension poles slidably received in the elongate body and being coaxial with the elongate body, the plurality of extension poles being movable out of the first end of the elongate body between an extended position and a retracted position; a light head pivotably coupled to an end of one of the plurality of extension poles; a head assembly housing fixed to the first end of the elongate body, the head assembly housing including an opening to receive the light head when the plurality of extension poles is in the retracted position; a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position 
The closet prior art, DEIGHTON (US 2012/0261530), does not include the combination of all the claimed limitations above, specifically a plurality of legs, each leg including a first end hingedly coupled to the collar and a second end opposite the first end, the second end of each leg collapsed against the elongate body when the handle and the collar are in the first position and expanded apart from the elongate body when the handle and the collar are in the second position, each leg is pivotally coupled to the second end of the elongate body by a leg link including a pair of parallel members, the elongate body defines a pair of grooves corresponding to each leg link, each pair of grooves is formed in a same surface of the elongate body, and each pair of grooves receives a portion of one of the leg links as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the DEIGHTON reference in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the combination of the details of the leg link, each pair of grooves formed in a same surface of 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875